Citation Nr: 1518494	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sinus disability to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.

2.  Entitlement to an initial compensable rating for facial injury with residual tripod fracture of the left maxilla and zygoma depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a Board hearing at the RO in March 2012.  A transcript of that proceeding is associated with the Veteran's claims file.

In July 2012 and July 2014 this matter was remanded for further evidentiary development.  It has since been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Sinusitis is not related to active service and was not caused or aggravated by service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.

2.  The Veteran's facial injury with residual tripod fracture of the left maxilla and zygoma depression is largely asymptomatic with only sporadic pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for an initial compensable rating for facial injury with residual tripod fracture of the left maxilla and zygoma depression are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7899-7800 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated April 2009, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings, direct service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran has been afforded multiple VA examinations for his service-connected disability over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's service-connected disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

An opinion as to whether the Veteran's sinusitis is secondary to his service-connected disability has been obtained; however, an opinion as to whether his sinusitis is related to his period of service has not been obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Regarding direct service connection, there is no competent evidence that the Veteran's sinusitis is related to his period of service, as will be discussed in greater detail below.  Thus, per McLendon, VA was not required to elicit an opinion as to direct service connection.

Finally, substantial compliance with the Board's remand directives has been achieved with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ attempted to obtain medical records from the Social Security Administration (SSA).  SSA, however, responded to the request in August 2014 by explaining that the Veteran's medical records had been destroyed.  Additionally, in August 2014, a VA examiner provided a medical opinion as to the relationship, including any aggravation, between the Veteran's service-connected disability and his sinusitis.  Further, the opinion is adequate as the examiner provided a cogent rationale to support his opinion.  Thus, substantial compliance with the Board's remand directives has been achieved.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been diagnosed with chronic sinusitis.  See September 2014 VA Examination Report.

The Board notes that two medical opinions against the Veteran's claim were deemed inadequate in the Board's July 2014 remand.  Thus, those opinions will not be discussed further.

In August 2014, a VA examiner opined that it was "less likely than not" that the Veteran's sinusitis was caused or aggravated by his service-connected  facial injury with residual tripod fracture of the left maxilla and zygoma depression.  As rationale, the examiner explained that a tripod fracture will not result in sinusitis, unlike a maxillary fracture.  That is because a tripod fracture will not involve the osteomeatal complex.  The examiner noted that the Veteran suffered a tripod fracture, not a maxillary fracture.  The examiner stated that the Veteran's zygomatic fracture was corrected without orbital or mastication sequelae.  Sinus films in 2008, 2009, and 2014 did not reveal sinusitis.  Instead, the only mention of sinusitis was in 1998, when it apparently resolved.  The examiner concluded that the Veteran's sinusitis is actually allergic rhinitis that is seasonal in nature, which would explain the Veteran's varying symptomatology.  The Board finds that the VA examiner's opinion is thorough and supported by a well-reasoned, in-depth rationale.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  The August 2014 medical opinion is also consistent with a September 2014 medical opinion, where the examiner concluded that the Veteran's mucus production and resultant sinusitis is consistent with allergenics. 

The Board acknowledges the statement of Dr. Nestor M. Gonzalez Rodriguez, who states that the Veteran suffers from chronic sinusitis due to his service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.  See April 2009 Letter of Dr. Gonzalez Rodriguez.  Although the physician is competent to opine on the etiology of the Veteran's sinusitis, his opinion is of limited probative value as he provided no rationale to support his conclusion that sinusitis is secondary to the Veteran's service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Although the Veteran himself has related his sinusitis to his service-connected disability, see March 2009 Statement of Veteran, the etiology of his sinusitis is a complex medical question beyond the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Regarding direct service connection, there is no competent evidence that the Veteran's sinusitis had its onset in service or is otherwise related to service.    The Veteran's service treatment records do not note any sinus problems during service.  Indeed, reports relating to the Veteran's in-service accident do not note any subsequent problems with the Veteran's sinuses.  The earliest report of sinusitis is in 1998.  See July 1998 Private Treatment Record.  To the extent that the Veteran asserts that his sinusitis is related to service, he is not competent to opine as to such.  See Jandreau, 492 F.3d at 1376-77.  As such, there is no competent evidence that the Veteran's sinusitis is related to service and direct service connection is not warranted.  See 38 C.F.R. § 3.303.

In conclusion, the evidence is against the Veteran's claim.  The weight of the competent and credible evidence is against a finding that sinusitis is secondary to the Veteran's service-connected disability.  There is no competent evidence that the Veteran's sinusitis is related to service.  The weight of the evidence is against the claim and the benefit-of-the-doubt-doctrine is inapplicable.  The claim is denied.

B. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's facial injury with residual tripod fracture of the left maxilla and zygoma depression is currently rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7899-7800.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).

The schedular criteria for rating scars have undergone revision since the appellant filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was effective October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal, however rating criteria cannot be applied prior to their effective date. Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable diagnostic codes at will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the Veteran.  38 C.F.R. § 4.118 (2014). 

The eight characteristics of disfigurement are (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Diagnostic Code 7800, as in effect prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate diagnostic codes and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to be assigned a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4), (5) (2014).

The Veteran was afforded a VA examination in April 2009.  There, the Veteran reported some pain and difficulty opening his jaw.  Several teeth were noted as missing.  A maximum opening of 42 mm was noted, as were a maximum left excursion of 6 mm and a maximum right excursion of 8 mm.  X-rays were essentially negative.  The examiner explained that the Veteran's symptoms of limited jaw movement did not correlate with clinical findings as there was no click sound present on the left temporomandibular joint (TMJ).  The examiner also explained that the Veteran's teeth loss was not a symptom of his service-connected disability.  Rather, he explained that the Veteran had no missing teeth at the time of his in-service accident and his teeth were not extracted until 1999.  The examiner explained that the Veteran's teeth loss was due to poor oral hygiene, his use of tobacco products, and his development of type II diabetes mellitus. 

At his March 2012 Board hearing, the Veteran testified that he has occasional pain and occasional difficulty chewing.  See Hearing Transcript at 4-7.  

The Veteran was afforded a VA examination in September 2014.  There, the examiner noted no oral conditions related to the Veteran's facial injury with residual tripod fracture of the left maxilla and zygoma depression.  X-rays showed dental implants, multiple missing teeth, generalized severe bone loss and radiolucency area of #27.  A maximum opening of 45 mm was noted, as were a maximum left excursion of 5 mm and a maximum right excursion of 5 mm.  In December 2014, the examiner provided an addendum opinion and explained that the Veteran has no symptoms as a result of his service-connected disability.  The examiner explained that Veteran suffered a closed fracture which has been stable.  Finally, the examiner stated that the Veteran had no limitation of jaw movements or temporomandibular dysfunction.  

There is no other evidence reflecting the severity of the Veteran's service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.

The Veteran's symptomatology does not warrant a compensable rating at any time during the period on appeal.  Indeed, the Veteran's service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression has been described as asymptomatic.  The April 2009 VA examiner confirmed that the Veteran does not experience limited jaw movement because of his service-connected disability.  Thus, although the Veteran complained of difficulty chewing certain foods, such is not a symptom of his service-connected disability.  Moreover, the April 2009 VA examiner explained that the Veteran's teeth loss was not due to his service-connected disability.  The September 2014 VA examiner made clear that the Veteran does not experience any symptoms as a result of his service-connected disability.  The Veteran has explained that he experiences occasional pain as a result of his service-connected disability.  See Board Hearing Transcript.  Thus, the only symptom reflected by the evidence of record is occasional pain due to the Veteran's service-connected disability.  Diagnostic Code 7800, either before or after the revision, does not provide for a compensable rating for the Veteran's service-connected disability where it is only productive or sporadic pain.  There is simply no evidence that the Veteran's service-connected disability is productive of any symptomatology which would warrant a compensable disability rating under Diagnostic Code 7800.  It has not been shown that the Veteran experiences at least one characteristic of disfigurement.  As discussed above, according to both VA examinations, the Veteran's service-connected disability is asymptomatic.  Thus, an initial compensable rating is not warranted for facial injury with residual tripod fracture of the left maxilla and zygoma depression.

For the entire appeal period, all potentially applicable diagnostic codes have been considered in making this determination for the Veteran's facial injury with residual tripod fracture of the left maxilla and zygoma depression.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Additionally, the Board has also considered whether the facial injury with residual tripod fracture of the left maxilla and zygoma depression claim should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1). This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's facial injury with residual tripod fracture of the left maxilla and zygoma depression are fully contemplated by the schedular rating criteria.  Indeed, in this instance, both VA examiners have explained that the Veteran's service-connected disability is asymptomatic. 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to an initial compensable rating for facial injury with residual tripod fracture of the left maxilla and zygoma depression is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


